DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 21, 2022 has been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-4, 10-17, and 19-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites the limitation “a rigid protective support structure having at least three orthogonal sides that are orthogonal to each other” in lines 6-7.  This limitations recites the properties of a rigid protective support structure having an unknown shape.  It is unclear what shape the claimed rigid protective support structure is required to have to have “at least three orthogonal sides that are orthogonal to each other.”  For purposes of examination Examiner interprets the claim to require a rigid protective support structure being shaped as a rectangular prism.  It is noted that this particular rejection can be overcome by amending the claims to specify what shape is being described to read on “at least three orthogonal sides that are orthogonal to each other.
Claim 1 recites the limitation “wherein the rigid protective support structure has structural rigidity that protects the structure of the single serve portion of honeycomb from damage caused by impact from at least three orthogonal directions” in lines 7-9.  It is unclear what the phrase “damage caused by impact from at least three orthogonal directions” means in the context of a food container.  Additionally, it is unclear what shape the rigid protective support structure needs to have in order to read on the limitations “wherein the rigid protective support structure has structural rigidity that protects the structure of the single serve portion of honeycomb from damage caused by impact from at least three orthogonal directions.  It is also unclear to what degree of structural rigidity is required in order to “protect the structure of the single serve portion of honeycomb from damage caused by impact from at least three orthogonal directions.  For purposes of examination Examiner interprets the limitations “wherein the rigid 
Claim 17 recites the limitation “a rigid protective support structure having structural rigidity to protect the structure of the single serve portion of honeycomb from damage caused by impact from at least three orthogonal directions” in lines 7-9.  It is unclear what the phrase “damage caused by impact from at least three orthogonal directions” means in the context of a food container.  Additionally, it is unclear what shape the rigid protective support structure needs to have in order to read on the limitations “a rigid support structure having structural rigidity to protect the structure of the single serve portion of honeycomb from damage caused by impact from at least three orthogonal directions.  It is also unclear to what degree of structural rigidity is required in order to “protect the structure of the single serve portion of honeycomb from damage caused by impact from at least three orthogonal directions.”  For purposes of examination Examiner interprets the limitations “a rigid protective support structure having structural rigidity to protect the structure of the single serve portion of honeycomb caused by impact from at least three orthogonal directions” to require a rigid support structure in the form of a rigid container storing food wherein the rigid container has a rectangular prism shape.
Claim 21 recites the limitation “wherein the rigid protective support structure is configured to protect the structure of the single serve portion of honeycomb from at least three orthogonal directions by forming a single whole component having at least 
Clarification is required.
Claims 2-4, 10-16,  and 19-20 are rejected as being dependent on a rejected base claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 11, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over “Romanov frames with sections for comb honey production” (<http://www.beebehavior.com/romanov_comb_sections.php>) (published January 21, 2011) (herein referred to as “Romanov Frames”) in view of Van Handel et al. US 2005/0011898.
Regarding Claim 1, Romanov Frames discloses a food package comprising a portion of honeycomb having a structure wherein the portion of honeycomb has a shape of a rectangular prism and a rigid protective support structure (clear plastic comb boxes/containers) (Advantages #12-15) (Pages 8-9).  The rigid protective support structure (clear plastic comb boxes/containers) has a rectangular prism shaped container (plastic comb boxes/containers) closed by a rectangular prism shaped lid (Page 8).

    PNG
    media_image1.png
    715
    891
    media_image1.png
    Greyscale

The rectangular prism shaped comb boxes/containers closed by a rectangular prism shaped lid necessarily has at least three orthogonal sides that are orthogonal to each other since a rectangular prism shaped container by definition of its geometrical shape has two adjacent sides that are located at right angles to one another in the x, y, and z directions.  In the picture in which nine rectangular prism shaped honeycomb containers are disposed next to each other in a 3x3 array, the middle honeycomb container in the 3x3 array has structural rigidity that protects the structure of the honeycomb from damage caused by impact from at least three orthogonal directions, i.e. the middle honeycomb container in the 3x3 array is protected from forces applied by 

    PNG
    media_image2.png
    401
    850
    media_image2.png
    Greyscale

The rigid support structure (clear plastic comb boxes/containers) includes a food grade plastic based material (Advantage #15) (Page 9).  The structure of the portion of honeycomb is contained within the rigid protective support structure (clear plastic comb boxes/containers) and the structure of the portion of honeycomb is protected by the rigid protective support structure (clear plastic comb boxes/containers) (Page 8).
Romanov Frames is silent regarding the portion of honeycomb having an amount of honeycomb as a single serve portion of honeycomb weighing about 30 grams and having a volume of about 1 cubic inch and the rigid protective support structure being water resistant and/or oil resistant.
Van Handel et al. discloses a food package comprising several individual single serve portions of food wherein the single serve portions of food are stored within a rigid 
Both Romanov and Van Handel et al. are directed towards the same field of endeavor of plastic food containers covered by lids.  The container in which food is stored must necessarily be at least as large in volume as the food that is stored within said container.  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the volume of the food container into which the honeycomb of Romanov is stored and store about 1 or 1.5 ounces of food, which reads on the claimed weight of about 30 grams, into an individual portion of a food container since Van Handel et al. teaches that the claimed volume of individual food portion container was known in the art.  In the case where the claimed range (about 30 grams) overlaps ranges disclosed by the prior art (1 or 1.5 ounces), a prima facie case of obviousness exists in view of In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (MPEP § 2144.05.I.).  Additionally, the size and volume of the individual single serve portions of food are obvious variants of the prior art depending upon the particular configuration and size of individualized portions desired by the consumer.  Although Romanov Frames modified In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955) (MPEP § 2144.04.IV.A.).  One of ordinary skill in the art would package the desired quantity and volume of honeycomb into the food package based upon the particular amount of honeycomb desired to be eaten in a single individualized portion.
 Further regarding Claim 1, the limitations “wherein the rigid protective support structure has structural rigidity that protects the structure of the single serve portion of honeycomb from damage caused by impact from at least three orthogonal directions” are seen to be recitations regarding the intended use of the “food package.”  In this regard, applicant’s attention is invited to MPEP § 2114.II. which states that [A]pparatus claims cover what a device is, not what a device does in view of Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990).  A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” is the prior art apparatus teaches all the structural limitations of the claim in view of Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987) (MPEP § 2114.II.).  Furthermore, if the prior art structure is capable of performing the intended use, then it meets the claim.  The prior art reference of Romanov Frames modified with Van Handel et al. is capable of performing the intended use limitations since modified Romanov Frames teaches a food container storing honeycomb wherein 

    PNG
    media_image2.png
    401
    850
    media_image2.png
    Greyscale

Regarding Claim 11, the limitations “wherein the rigid protective support structure is configured to be resealable” are limitations with respect to the intended use of the food package and as such are rejected for the same reasons regarding intended use 

    PNG
    media_image1.png
    715
    891
    media_image1.png
    Greyscale

Regarding Claim 16, the limitations “the rigid protective support structure is configured to be stackable with other rigid protective support structures” are limitations with respect to the intended use of the food package and as such are rejected for the same reasons regarding intended use enumerated in the rejections of Claim 1 provided .
Claims 2, 13-14, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over “Romanov frames with sections for comb honey production” (<http://www.beebehavior.com/romanov_comb_sections.php>) (published January 21, 2011) (herein referred to as “Romanov Frames”) in view of Van Handel et al. US 2005/0011898 as applied to claim1 above in further view of Ryan et al. US 3,878,943 and Coules US 2019/0218010.
Regarding Claim 2, Romanov Frames modified with Van Handel et al. is silent regarding a wrapper wrapped around both the single-serve portion and the rigid protective support structure such that both the single-serve portion and the rigid protective support structure are contained within the wrapper wherein the wrapper includes a plastic and is water resistant.
Ryan et al. discloses a food package (package 10) (‘943, Column 1, lines 12-28) comprising a rigid support structure (boxes 15) wherein a wrapper (heat shrinkable thermoplastic film) is wrapped around the rigid protective support structure (‘943, Column 2, lines 54-65).  Since the food package of Romanov et al. modified with Van Handel et al. teaches a single serve portion of honeycomb that is disposed within a rigid protective support structure of a food container, the proposed modification of Ryan et al. wrapping a heat shrinkable thermoplastic film around a rigid support structure food tub that contains a single-serve portion of honeycomb reads on the wrapper being wrapped 

    PNG
    media_image3.png
    487
    1052
    media_image3.png
    Greyscale

Both modified Romanov Frames and Ryan et al. are directed towards the same field of endeavor of food packages comprising a rigid support structure having a rectangular prism shape.  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the food package of Romanov and incorporate a wrapper that is wrapped around the single serve portion that is disposed within the rigid protective support structure as taught by Ryan et al. in order to increase the strength of the food package (‘943, Column 2, lines 1-12).
Further regarding Claim 2, Romanov Frames modified with Van Handel et al. and Ryan et al. is silent regarding the wrapper being water resistant.
Coules discloses a food package (‘010, Paragraph [0001]) comprising a rigid support structure (box 1) (‘010, Paragraph [0096]) wherein a wrapper (plastic film 6) is wrapped around the rigid support structure (box 1) (‘010, FIG. 3) (‘010, Paragraph 
Both modified Romanov Frames and Coules are directed towards the same field of endeavor of food packages comprising a wrapper wrapped around a rigid protective support structure box/carton.  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the food package of Romanov Frames modified with Van Handel et al. and Ryan et al. and construct the wrapper to be water resistant as taught by Coules in order to prevent water from entering the box and damaging goods and/or water ingress into the box (‘010, Paragraph [0085]).
Regarding Claim 13, Ryan et al. discloses the wrapper being transparent (‘943, Claim 2).  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the wrapper to be transparent in order to allow the consumer to view the contents of the food package.
Regarding Claim 14, Ryan et al. discloses the wrapper (film) being sealed by heat shrinking (‘943, Column 2, lines 54-65).  It would have been obvious to one of ordinary skill in the art at the time of the invention to use a heat shrinking wrapper since Ryan et al. teaches that heat shrinkable wrappers were known and conventional in packaging food products.
Regarding Claim 17, it is noted that the claimed method for packaging steps of Claim 17 does not provide any specific method steps other than obtaining and providing the honeycomb package of the product Claims 1 and 2 in combination.  The method of Claim 17 also requires the rigid protective support structure to include a food grade plastic based material and the rigid protective support structure to be a unitary In re Larson, 340 F.2d 965, 968, 144 USPQ 347, 349 (CCPA 1965) (MPEP § 2144.04.V.B.).  With respect to the remaining limitations, the method of Claim 17 is rejected for the same reasons regarding the product Claims 1 and 2 in combination since the product of Claims 1 and 2 in combination would necessarily result from the method as claimed in Claim 17.
Claims 3 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over “Romanov frames with sections for comb honey production” (<http://www.beebehavior.com/romanov_comb_sections.php>) (published January 21, 2011) (herein referred to as “Romanov Frames”) in view of Van Handel et al. US 2005/0011898 as applied to claim 1 above in further view of Alzemi US 2015/0004291.
Regarding Claim 3, Romanov Frames modified with Van Handel et al. is silent regarding one or more supplemental ingredients being combined in a combination with the single-serve portion of honeycomb wherein the one or more supplemental ingredients include a spice ingredient.
Alzemi discloses adding the spices of basil, cilantro, mint, rosemary, sage, and tarragon to a honey sweetener product (‘291, Paragraphs [0021]-[0022]).  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the 
Regarding Claim 19, it is noted that the claimed method for packaging steps of Claim 19 does not provide any specific method steps other than obtaining and providing the honeycomb package of the product Claim 3.  Therefore, the method of Claim 19 is rejected for the same reasons regarding the product Claim 3 since the product of Claim 3 would necessarily result from the method as claimed in Claim 19.
Claims 3-4 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over “Romanov frames with sections for comb honey production” (<http://www.beebehavior.com/romanov_comb_sections.php>) (published January 21, 2011) (herein referred to as “Romanov Frames”) in view of Van Handel et al. US 2005/0011898 as applied to claim 1 above in further view of Boukraa et al. US 2015/0150930.
Regarding Claims 3-4, Romanov Frames modified with Van Handel et al. is silent regarding one or more supplemental ingredients being combined in a combination with the single-serve portion of honeycomb wherein the one or more supplemental ingredients include a medicinal ingredient.
Boukraa et al. discloses that honey can incorporate folic acid (‘930, Paragraph [0012]) and that honey can be used in various medicinal traditions to treat numerous ailments (‘930, Paragraph [0011]), which reads on the claimed combination of honeycomb and the medicinal ingredient being capable of providing health related 
Regarding Claim 19, it is noted that the claimed method for packaging steps of Claim 19 does not provide any specific method steps other than obtaining and providing the honeycomb package of the product Claim 3.  Therefore, the method of Claim 19 is rejected for the same reasons regarding the product Claim 3 since the product of Claim 3 would necessarily result from the method as claimed in Claim 19.
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over “Romanov frames with sections for comb honey production” (<http://www.beebehavior.com/romanov_comb_sections.php>) (published January 21, 2011) (herein referred to as “Romanov Frames”) in view of Van Handel et al. US 2005/0011898 as applied to claim 1 above in further view of Luburic US 2018/0273258.
Regarding Claim 10, Romanov Frames modified with Van Handel et al. is silent regarding the rigid protective support structure including polyethylene.
Luburic discloses a food package comprising a rigid protective support structure (food tub) including polyethylene (‘258, Paragraph [0030]).
Both Hirsch and Luburic are directed towards the same field of endeavor of rigid protective support structures in the form of food tubs that store food.  It would have prima facie obviousness determination in view of Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) (MPEP § 2144.07).  Luburic teaches that it was known and conventional to incorporate polyethylene in the construction of food tubs at the time of the invention.
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over “Romanov frames with sections for comb honey production” (<http://www.beebehavior.com/romanov_comb_sections.php>) (published January 21, 2011) (herein referred to as “Romanov Frames”) in view of Van Handel et al. US 2005/0011898 as applied to claim 1 above in further view of Ng US 2017/0166363.
Regarding Claim 12, Romanov Frames modified with Van Handel et al. is silent regarding the rigid protective support structure forming a clamshell having a hinge.
Ng discloses a food package (‘363, Paragraph [0002]) comprising a rigid protective support structure (clamshell food container) (‘363, Paragraph [0004]) made of a food grade plastic (‘363, Paragraph [0024]) wherein the rigid protective support structure (clamshell food container) forms a clamshell having a hinge (‘367, FIG. 1) (‘363, Paragraph [0026]).
Both modified Romanov Frames and Ng are directed towards the same field of endeavor of rigid support structures containing food.  It would have been obvious to one .
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over “Romanov frames with sections for comb honey production” (<http://www.beebehavior.com/romanov_comb_sections.php>) (published January 21, 2011) (herein referred to as “Romanov Frames”) in view of Van Handel et al. US 2005/0011898, Ryan et al. US 3,878,943, and Coules US 2019/0218010 as applied to claim 2 above in further view of Friedman et al. US 4,972,953 and Brandt et al. US 3,557,516.
Regarding Claim 15, Romanov Frames modified with Van Handel et al., Ryan et al., and Coules and is silent regarding the wrapper being closed by an adhesive.
Friedman et al. discloses applying an adhesive to a wrapper (film) to close the wrapper (film) (‘953, Column 25, lines 36-55).  Brandt et al. also teaches the wrapper being closed by an adhesive (‘516, Column 7, lines 38-42).  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the wrapper of Romanov Frames modified with Van Handel et al., Ryan et al., and Coules and apply an adhesive to close the wrapper since Friedman et al. and Brandt et al. both teach that adhesive is a conventional way to close a wrapper wrapped around a food package.
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over “Romanov frames with sections for comb honey production” (<http://www.beebehavior.com/romanov_comb_sections.php>) (published January 21, 2011) (herein referred to as “Romanov Frames”) in view of Van Handel et al. US 2005/0011898, Ryan et al. US 3,878,943, and Coules US 2019/0218010 as applied to claim 17 above as further evidenced by Boukraa et al. US 2015/0150930.
Regarding Claim 20, the limitations “providing health related benefits to a user who consumes the single-serve portion of honeycomb” are naturally met by Romanov Frames modified with Van Handel et al., Ryan et al., and Coules since Hirsch and Comb Honey teaches packaging honey.  Where applicant claims a composition in terms of a property and the composition of the prior art is the same as that of the claim but the function is not explicitly disclosed by the reference, the examiner may make a rejection under 35 USC 103 (MPEP § 2112.II.).  Nevertheless, Boukraa et al. teaches that honey is used in various medicinal traditions to treat numerous ailments (‘930, Paragraph [0011]).  Therefore, the honeycomb package of Romanov Frames modified with Van Handel et al. reads on the claimed health related benefits provided to the user.
Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over “Romanov frames with sections for comb honey production” (<http://www.beebehavior.com/romanov_comb_sections.php>) (published January 21, 2011) (herein referred to as “Romanov Frames”) in view of Van Handel et al. US 2005/0011898 and Malay et al. US 2005/0042414.
Regarding Claim 21, Romanov Frames discloses a food package comprising a portion of honeycomb having a structure wherein the portion of honeycomb has a shape of a rectangular prism and a rigid protective support structure (clear plastic comb boxes/containers) (Advantages #12-15) (Pages 8-9).  The rigid protective support 
Romanov Frames is silent regarding the portion of honeycomb having an amount of honeycomb as a single serve portion of honeycomb weighing about 30 grams and having a volume of about 1 cubic inch and the rigid protective support structure being water resistant and oil resistant.
Van Handel et al. discloses a food package comprising several individual single serve portions of food wherein the single serve portions of food are stored within a rigid protective support structure (containers) (‘898, Paragraph [0015]) wherein the rigid protective support structures (containers) are made of plastic (‘898, Paragraph [0016]).  Each rigid protective support structure (container) of individual single serve portions of food has a volume of 1 or 1.5 ounces (‘898, Paragraph [0022]).  The disclosure of a food container having a volume of 1 or 1.5 ounces broadly reads on the claimed food weight of about 30 grams.  Additionally, the rigid protective support structure (container) in combination with a lid is water resistant (substantially liquid proof) (‘898, Paragraph [0015]).
Both Romanov Frames and Van Handel et al. are directed towards the same field of endeavor of plastic food containers covered by lids.  The container in which food is stored must necessarily be at least as large in volume as the food that is stored within said container.  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the volume of the food container into which the honeycomb of Romanov is stored and store about 1 or 1.5 ounces of food, which reads on the claimed weight of about 30 grams, into an individual portion of a food container since Van Handel et al. teaches that the claimed volume of individual food portion container was known in the art.  In the case where the claimed range (about 30 grams) overlaps ranges disclosed by the prior art (1 or 1.5 ounces), a prima facie case of obviousness exists in view of In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (MPEP § 2144.05.I.).  Additionally, the size and volume of the individual single serve portions of food are In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955) (MPEP § 2144.04.IV.A.).  One of ordinary skill in the art would package the desired quantity and volume of honeycomb into the food package based upon the particular amount of honeycomb desired to be eaten in a single individualized portion.
Further regarding Claim 21, Romanov Frames modified with Van Handel et al. is silent regarding the rigid protective support structure forming an integral whole and the  rigid protective support structure being oil resistant.
Malay et al. discloses a food package comprising a portion of food disposed within a rigid protective support structure (food tub) having structural rigidity wherein the rigid protective support structure is oil resistant (‘414, Paragraph [0032]).
Both modified Romanov Frames and Malay et al. are directed towards the same field of endeavor of food packages comprising a portion of food disposed within a rigid protective support structure in the form of a food container.  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the rigid protective support structure in the form of a food container of Romanov Frames and construct the food container with materials that have oil resistance as taught by Malay et al. since the selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination in view of Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) (MPEP § 2144.07).  Malay et al. teaches that it was known and conventional to incorporate oil resistant materials in the construction of food tubs at the time of the invention.
Further regarding Claim 21, the limitations “wherein the rigid protective support structure has structural rigidity wherein the rigid protective support structure is configured to protect the structure of the single serve portion of honeycomb from at least three orthogonal directions by forming an integral whole having at least three orthogonal sides that are orthogonal to each other” are seen to be recitations regarding the intended use of the “food package.”  In this regard, applicant’s attention is invited to MPEP § 2114.II. which states that [A]pparatus claims cover what a device is, not what a device does in view of Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990).  A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” is the prior art apparatus teaches all the structural limitations of the claim in view of Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987) (MPEP § 2114.II.).  Furthermore, if the prior art structure is capable of performing the intended use, then it meets the claim.  The prior art reference of Romanov Frames teaches a food container storing honeycomb wherein the food container has a rectangular prism shape and is covered by a rectangular shaped lid.  This structure is the same shape as the rigid protective support structure disclosed by FIG. 3G of applicant’s drawings (Specification, Paragraph (16)).  Furthermore, Romanov Frames shows the picture in which nine 
Further regarding Claim 21, in the event that it can be argued that modified Romanov Frames does not read on the claimed limitations regarding forming a single whole component, the use of a one piece construction instead of the structure disclosed in the prior art would be merely a matter of obvious engineering choice in view of In re Larson, 340 F.2d 965, 968, 144 USPQ 347, 349 (CCPA 1965) (MPEP § 2144.04.V.B.).
Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Van Handel et al. US 2005/0011898 in view of “Romanov frames with sections for comb honey production” (<http://www.beebehavior.com/romanov_comb_sections.php>) (published January 21, 2011) (herein referred to as “Romanov Frames”).
Regarding Claim 1, Van Handel et al. discloses a food package comprising several individual single serve portions of food having a structure wherein the single serve portions of food are stored within a rigid protective support structure (containers) (‘898, Paragraph [0015]) wherein the rigid protective support structures (containers) are 
Van Handel et al. is silent regarding the single serve portion of food being honeycomb having a shape of a cylinder, a rectangular prism, or a triangular prism wherein an amount of the honeycomb has a volume of about 1 cubic inch.
Romanov Frames discloses a food package comprising a portion of honeycomb having a structure wherein the portion of honeycomb has a shape of a rectangular prism and a rigid protective support structure (clear plastic comb boxes/containers) (Advantages #12-15) (Pages 8-9).  The rigid protective support structure (clear plastic comb boxes/containers) has a rectangular prism shaped container (plastic comb boxes/containers) closed by a rectangular prism shaped lid (Page 8).  The rectangular prism shaped comb boxes/containers closed by a rectangular prism shaped lid necessarily has at least three orthogonal sides that are orthogonal to each other since a rectangular prism shaped container by definition of its geometrical shape has two adjacent sides that are located at right angles to one another in the x, y, and z 
Both Van Handel et al. and Romanov Frames are directed towards the same field of endeavor of rectangular prism shaped rigid protective structures in the form of food containers closed by rectangular prism shaped lids.  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the particular type of food disposed within the container of Van Handel et al. to be honeycomb as taught by Romanov Frames based upon the particular type of food desired to be stored by a particular consumer.  Furthermore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the shape of the food stored within the containers of Van Handel et al. to be rectangular prism shaped as taught by Romanov In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) (MPEP § 2144.04.IV.B.).
Further regarding Claim 1, the limitations “wherein the rigid protective support structure has structural rigidity that protects the structure of the single serve portion of honeycomb from damage caused by impact from at least three orthogonal directions” are seen to be recitations regarding the intended use of the “food package.”  In this regard, applicant’s attention is invited to MPEP § 2114.II. which states that [A]pparatus claims cover what a device is, not what a device does in view of Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990).  A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” is the prior art apparatus teaches all the structural limitations of the claim in view of Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987) (MPEP § 2114.II.).  Furthermore, if the prior art structure is capable of performing the intended use, then it meets the claim.  The prior art reference of Van Handel et al. modified with Romanov Frames is capable of performing the intended use limitations since both Van Handel et al. as well as Romanov Frames teaches a food container storing honeycomb wherein the food container has a rectangular prism shape and is covered by a rectangular shaped lid (‘898, FIGS. 1-2).  This structure is the same shape .
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Van Handel et al. US 2005/0011898 in view of “Romanov frames with sections for comb honey production” (<http://www.beebehavior.com/romanov_comb_sections.php>) (published January 21, 2011) (herein referred to as “Romanov Frames”) as applied to claim 1 above in further view of Ng US 2017/0166363.
Regarding Claim 12, Van Handel et al. modified with Romanov Frames is silent regarding the rigid protective support structure forming a clamshell having a hinge.
Ng discloses a food package (‘363, Paragraph [0002]) comprising a rigid protective support structure (clamshell food container) (‘363, Paragraph [0004]) made of a food grade plastic (‘363, Paragraph [0024]) wherein the rigid protective support structure (clamshell food container) forms a clamshell having a hinge (‘367, FIG. 1) (‘363, Paragraph [0026]).
Both modified Van Handel et al. and Ng are directed towards the same field of endeavor of rigid support structures containing food.  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the rigid support structure in the form of a food container of Van Handel et al and construct the rigid protective support structure as a clamshell having a hinge since Ng teaches that this was a known configuration for food packages.

Response to Arguments
Applicant’s arguments with respect to Claims 1-4, 10-17, and 19-21 have been considered but are moot because the new ground of rejection does not rely on the combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Examiner notes that Claim 1 is currently being rejected over Romanov Frames in view of Van Handel et al. and that Claim 1 is also currently being rejected over Van Handel et al. in view of Romanov Frames.
Examiner also notes that the current rejection includes rejections to 35 USC 112(b).
Examiner notes that applicant argues on Page 10 of the Remarks that the limitations “wherein the rigid protective support structure has structural rigidity that protects the structure of the single serve portion of honeycomb from damage caused by impact from at least three orthogonal directions” is structural and not an intended use, Examiner notes that this particular limitation is being rejected as being unclear under 35 
Applicant argues on Page 11 of the Remarks that the Office Action fails to address the objective indicia of non-obivousness as argued by applicants using the Declarations as required under MPEP 706.01(a) as established in the Response filed May 28, 2021 the commercial success is derived from the claimed invention and the commercial success flows from the functions and advantages disclosed or inherent in the specification description and the nexus between the claimed features and the commercial success had been provided and the sales figures are adequately defined.  Applicant contends that multiple experts have declared not only that the commercial product as claimed has been successful but also creates a new niche in honey related products.
Examiner first notes that applicant’s Response filed May 28, 2021 appears in the filed wrapper as being received on June 1, 2021.  Objective evidence of nonbviousness including commercial success must be commensurate in scope with the claims in view of In re Tiffin, 448 F.2d 791, 171 USPQ 294 (CCPA 1971) (MPEP § 716.03(a).  The claims require the food package having an amount of honeycomb weighing about 30 grams and having a volume of about 1 cubic inch.  The affidavit filed on June 1, 2021 makes no mention of the weight or volume of honeycomb used in the assertions of commercial success.  Applicant has not provided an affidavit that is commensurate in scope with the claimed invention.  The claims require honeycomb weighing about 30 grams and having a volume of about 1 cubic inch.  Therefore, applicant’s affidavits are insufficient to establish nonobviousness since applicant’s statements are not 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
“Comb Honey: Kelley Squares” (<https://www.honeybeesuite.com/comb-honey-kelley-squares/>) (published March 25, 2014) discloses comb honey being made in square shapes (Page 1).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERICSON M LACHICA whose telephone number is (571)270-0278. The examiner can normally be reached M-F, 8:30am-5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erik Kashnikow can be reached on 571-270-3475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-





/ERICSON M LACHICA/Examiner, Art Unit 1792